Case: 19-11062     Document: 00515557850         Page: 1     Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        September 9, 2020
                                  No. 19-11062                            Lyle W. Cayce
                               Conference Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fernando Fabian Alvarez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CR-45-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Fernando Fabian Alvarez has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Alvarez has filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11062     Document: 00515557850          Page: 2   Date Filed: 09/09/2020

                                   No. 19-11062




   brief and the relevant portions of the record reflected therein, as well as
   Alvarez’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                        2